DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicants Admission of Prior Art (Hereafter AAPA).
	 With regard to claims 1-2, and 8, Tables 1 and 2 of the specification, shown below (emphasis added), disclose prior art two plies creped tissues made using softwood and/or hardwood fibers/pulps or a blend of them and having the claimed properties, e.g., GMT greater than 700 g/3”, durability index of 10 or greater and slosh of less than 2 minutes; see for example Charmin Ultra strong, which has two creped through-air-dried plies and has GMT of 1102 g/3”,  Durability index of 13.2 and slosh time 49 seconds see below. The other highlighted products also meet the claimed properties. Note the slosh time is less than 2 minutes in each one of them; see table 1, shown below (emphasis added)

    PNG
    media_image1.png
    403
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    882
    media_image2.png
    Greyscale
	With regard to claim 3, the White Cloud Samples have GM TEA greater than about 14.5, i.e., White Cloud Ultra Soft and Strong, shows GM TEA of 14.6 which is greater than 14.6. Note than about includes 14.5 as-well and thus the White Cloud Ultra Bath tissue meets the properties.
	Regarding to claim 5, table below shows that the Charmin Sensitive and Ultra Tissues have TEA Index falling within the claimed range. The TEA index calculated as defined in the 
Sample
GMT
GM TEA
      TEA     Index      
Angel Soft
758
10.9
1.4
Charmin Sensitive
761
11.2
1.5
Charmin Ultra
715
11.7
1.6
Charmin Ultra Strong
1102
13.3
1.2
Cottonelle Comfort Care
990
11.3
1.1
Great Value Ultra Soft
1050
8.1
0.8
Great Value Ultra Strong
1347
11.7
0.9
Quilted Northem Ultra Plush
665
11.4
1.7
Quilted Northem Ultra Soft & Strong
1286
11.4
0.9
Target Up & Up Soft
802
9.9
1.2
Target Up & Up Ultra Soft
1101
9.6
0.9
White Cloud Ultra Bath Tissue
1212
14.5
1.2
White Cloud Ultra  Soft & Strong
1278
14.6
1.1





	With regard to claim 7, Charmin Ultra Strong, Cottonelle Ultra Comfort Care and White Cloud Ultra Soft & Strong shows burst falling within the claimed range.
	With regard to claim 9, the table(s) compare tissues having basis weight and bulk in the same range and thus the properties are implicit o the tissues. US Patent Application Publication No.  2021/0285159 A1, evidences this fact; see table 1 on page 4 (note that “Factual Reference(s) Need Not Antedate” In re Langer, 183 USPQ 288 (CCPA 1974); also Table 6 of US Patent Application Publication No.  2016/0145809 A1 shows that the charming tissues meet the bulk and basis weight limitations.
	Regarding to claim 10, table 1 shows that most of the tissues meets the claimed properties, i.e., have wet CD tensile greater than about 100 g/3”.
	With regard to claim 11, table 1 shows that the wet/dry ratio of most of the tissues falls within the claimed range, i.e., between 0.10 and 0.15; see Angel soft, both of the Great Value tissues and the all the tissues below the Great Value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dyer et al., (hereafter Dyer), US Patent Application Publication No. 2007/0144697 A1, as evidenced by AAPA (cited above).
  	Dyer teaches on example 4, two ply creped tissues made using softwood and/or hardwood or a blend of the pulps; ¶-[00246]-[0253]. Dyer teaches that the first 7 samples were made by the process of figure 3, which shows a conventional wet pressed process (CWP) and the other samples, samples 8-14 were made by the UTAD process of figure 2. The table under ¶-[0263] shows that samples 1-7 have GMT falling within the claimed range and all have slosh time of less than 2 minutes; see ¶-[0265]. Even though Dyer does not measure the other properties of the claims, AAPA shows that tissues made using the same process and having the slosh time, number of plies and GMT in the same range, such as the Angel Soft Tissue shown on Tables 1 and 2 of the AAPA, have properties that falls within the claimed range. Therefore, such properties would be considered to be inherent to the tissues of the reference or at the very least the minor modification(s) to obtain the claimed range would have been obvious to one of ordinary skill in the art.
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a tissue the properties of those claims, i.e., having GM TEA Index and Stiffness Index along with properties of the independent claim, claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Creped Multi-Ply Tissue Products.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF